MEMORANDUM **
Hernán O’Ryan Castro appeals pro se from the district court’s judgment denying his 28 U.S.C. § 2241 petition. We have jurisdiction pursuant to 28 U.S.C. § 2253. We review de novo the denial of a § 2241 petition, see Taylor v. Sawyer, 284 F.3d 1143, 1147 (9th Cir.2002), and we affirm.
Castro contends that the Bureau of Prisons’ (“BOP”) procedures for calculating good-time credit misinterpret federal statute 18 U.S.C. § 3624(b). Specifically, he contends that his good-time credit should be calculated based on the length of sentence imposed, rather than the time of sentence served. However, this contention is foreclosed. See Mujahid v. Daniels, 413 F.3d 991, 997-98 (9th Cir.2005), cert. denied, - U.S. -, 126 S.Ct. 2287, 164 L.Ed.2d 817 (2006) (noting the BOP’s interpretation of 18 U.S.C. § 3624(b) is reasonable and subject to deference). Castro’s attempts to distinguish Mujahid are unpersuasive. See Furguiel v. Benov, 155 F.3d 1046, 1048-49 (9th Cir.1998); see also Mujahid, 413 F.3d at 997-98.
The Clerk shall file the Addendum to Appellant’s Request for a Judicial Recommendation received on July 11, 2006.
We deny all outstanding motions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.